DETAILED ACTION
Status of Claims
1.	As per the submission to the Office filed on 09/01/2022, the following represents the changes from the previous claims: Claims 30, 37, 38, 40-44, 47, and 49-54 were amended and Claims 39, 55, and 59 were canceled. Claims 30-38, 40-54, and 56-58 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 30-38, 40, 42-54, and 56-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Catena (US Patent Publication 2019/0082658) in view of Chefetz (US Patent Publication 2010/0107992).
	a. Regarding claim 30, Catena teaches a leash assembly comprising a housing including a housing body 101 and a handle 102 having a palm region [a control mechanism operated through the palm of the hand [0058]]; a leash 122 spooled within housing body 101; and a compressible actuator 106 located in the palm region of handle 102 [lever 106 has a first end 112 fulcred on a pin 113 fixed in the handle 102 to rotate therearound as a result of a pressure exerted through the palm [0063]], where compression of actuator 106 within the palm region over a compression range operates the leash to control an amount of leash extended from housing 101 and compression of the actuator controls a leash locking mode [a control mechanism operated through the palm of the hand to move from an unlocking position in which the roll 103 is free to rotate to allow the unrolling and the winding of the cable, respectively as a result of the pulling action of the animal and of the recall effect of the spiral spring 105, and a locking position of the cable 103 wherein the cable is locked [0058]].
Catena does not specifically teach compression of the actuator within a first portion of the compression range controls a leash breaking mode to slow leash extension and compression of the actuation within a second portion of the compression range following the first portion controls a leash locking mode. Chefetz teaches compression of actuator 122 [gentle stop trigger 122 [0032]] within a first portion of the compression range controls a leash breaking mode to slow leash extension and compression of the actuation within a second portion of the compression range following the first portion controls a leash locking mode [brakes allow a user to squeeze a trigger lightly or more aggressively to slow and stop a dog’s movement [0030]; the consumer simply squeezes the gentle stop trigger 122 and the dog or pet will feel resistance and slowly or gradually come to a stop. The consumer can apply a little pressure or can apply a lot of pressure to the gentle stop trigger 122, to stop the dog or pet slowly or quickly [0034]; The consumer may ultimately clamp down on the trigger to clamp the pads to the reel instantly for an aggressive stop if needed [0030]] for the purpose of providing a gentle brake to allow the user to slow and stop the dog's movement without the sudden jerk of traditional retractable leashes reducing likelihood of a dog/pet injury in neck region and of human injury in a hand, arm and shoulder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena to include compression of the actuator within a first portion of the compression range controls a leash breaking mode to slow leash extension and compression of the actuation within a second portion of the compression range following the first portion controls a leash locking mode as taught by Chefetz because doing so would have provided a gentle brake to allow the user to slow and stop the dog's movement without the sudden jerk of traditional retractable leashes reducing likelihood of a dog/pet injury in neck region and of human injury in a hand, arm and shoulder.
	b. Regarding claim 31, Catena in view of Chefetz teaches (references to Catena) the leash of claim 30 having actuator 106.  Catena further teaches actuator 106 comprising a compressible button [lever 106 is associated to a bi-stable locking device 107, commonly known as “push-push” suitable for keeping it locked in one of the two positions preventing it from returning automatically to the other position once upon the end of the pressure exerted by the palm of the hand [0060]].
	c. Regarding claim 32, Catena in view of Chefetz teaches (references to Catena) the leash of claim 31, where the compressible button extends through an opening in the housing [Fig. 1, Fig. 4, lever 106 extends through an opening in shell 101]. 
	d. Regarding claim 33, Catena in view of Chefetz teaches (references to Catena) the leash of claim of claim 31 having leash handle 102.  Catena further teaches leash handle 102 includes an exterior surface and an interior surface including a central opening for extending a user hand therethrough that defines the interior surface [a handle 102 of toroidal shape [0055], FIGS. 1, 2].  
	e. Regarding claim 34, Catena in view of Chefetz teaches (references to Catena) the leash of claim 33 having leash handle 102.  Catena further teaches the compressible button is positioned at the exterior surface of handle 102 in the palm region [a control mechanism operated through the palm of the hand [0058]]. 
	f. Regarding claim 35, Catena in view of Chefetz teaches (references to Catena) the leash of claim 34 having actuator 106 comprising a compressible button. Catena further teaches the compressible button extends longitudinally along a length of the palm region [a control mechanism operated through the palm of the hand [0058]]. 
	g. Regarding claim 36, Catena in view of Chefetz teaches (references to Catena) the leash of claim 31 having actuator 106 comprising a compressible button. Catena further teaches activation of the compressible button causes a braking mode of operation of the leash assembly [a control mechanism operated through the palm of the hand to move from an unlocking position in which the roll 103 is free to rotate to allow the unrolling and the winding of the cable, respectively as a result of the pulling action of the animal and of the recall effect of the spiral spring 105, and a locking position of the cable 103 wherein the cable is locked [0058]].
h. Regarding claim 37, Catena in view of Chefetz teaches (references to Catena) the leash of claim 36, wherein the actuation range of the compressible button has a compressible length [Fig. 4, lever 106 has a compressible length]. 
Catena does not specifically teach an amount of braking of the leash is proportional to an amount the compressible button is compressed along the compressible length. Chefetz teaches an amount of braking of leash 100 is proportional to an amount compressible button 122 is compressed along the compressible length [brakes allow a user to squeeze a trigger lightly or more aggressively to slow and stop a dog’s movement [0030]] for the purpose of providing a gentle brake to allow the user to slow and stop the dog's movement without the sudden jerk of traditional retractable leashes reducing likelihood of a dog/pet injury in neck region and of human injury in a hand, arm and shoulder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena to include an amount of braking of the leash is proportional to an amount the compressible button is compressed along the compressible length as taught by Chefetz because doing so would have provided a gentle brake to allow the user to slow and stop the dog's movement without the sudden jerk of traditional retractable leashes reducing likelihood of a dog/pet injury in neck region and of human injury in a hand, arm and shoulder.
	i. Regarding claim 38, Catena teaches a retractable leash assembly comprising a housing including housing body 101 and handle 102; a wheel drum 103 located within the housing body where a leash spools within the housing body about the wheel drum [From FIG. 4 you can see that the shell 101 contains inside a cable-winding roll 103 around which a cable or tape, not shown, will may be rolled up [0057]]; handle 102 includes a palm region located about an outer edge of the handle and an actuator button 106 within the palm region [lever 106 has a first end 112 fulcred on a pin 113 fixed in the handle 102 to rotate therearound as a result of a pressure exerted through the palm [0063]] which is operably coupled to the wheel drum and aids in controlling extension of the leash from the housing [lever 106 has a first end 112 fulcred on a pin 113 fixed in the handle 102 to rotate therearound as a result of a pressure exerted through the palm and which is connected through a lever mechanism 114 to a hook adapted to engage the cable-winding roll 103 as a result of a rotation promoted by the lever mechanism [0063]] when operated in an actuation range the actuator button to control a leash locking mode [as a result of the passage of the first lever 106 from the unlocking position to the locking position, so to block the rotation of the cable-winding roll 103 [0063]].
Catena does not specifically teach when operated in a first actuation range, the actuator button controls a leash breaking mode and when operated in a second actuation range actuator button controls a leash locking mode. Chefetz teaches when operated in a first actuation range actuator button 122 [gentle stop trigger 122 [0032]] controls a leash breaking mode and when operated in a second actuation range actuator button 122 controls a leash locking mode [brakes allow a user to squeeze a trigger lightly or more aggressively to slow and stop a dog’s movement [0030]; the consumer simply squeezes the gentle stop trigger 122 and the dog or pet will feel resistance and slowly or gradually come to a stop. The consumer can apply a little pressure or can apply a lot of pressure to the gentle stop trigger 122, to stop the dog or pet slowly or quickly [0034]; The consumer may ultimately clamp down on the trigger to clamp the pads to the reel instantly for an aggressive stop if needed [0030]] for the purpose of providing a gentle brake to allow the user to slow and stop the dog's movement without the sudden jerk of traditional retractable leashes reducing likelihood of a dog/pet injury in neck region and of human injury in a hand, arm and shoulder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena to include when operated in a first actuation range, the actuator button controls a leash breaking mode and when operated in a second actuation range actuator button controls a leash locking mode as taught by Chefetz because doing so would have provided a gentle brake to allow the user to slow and stop the dog's movement without the sudden jerk of traditional retractable leashes reducing likelihood of a dog/pet injury in neck region and of human injury in a hand, arm and shoulder.
	j. Regarding claim 40, Catena in view of Chefetz teaches (references to Catena) the leash of claim 38, where actuator button 106 extends through the housing on an exterior surface of the palm region [FIGS. 1-4].
	k. Regarding claim 42, Catena in view of Chefetz teaches (references to Catena) the leash of claim 38, where actuator button 106 comprises a compressible area within the palm region [lever 106 is associated to a bi-stable locking device 107, commonly known as “push-push” suitable for keeping it locked in one of the two positions preventing it from returning automatically to the other position once upon the end of the pressure exerted by the palm of the hand [0060]]. 
	l. Regarding claim 43, Catena in view of Chefetz teaches (references to Catena) the leash of claim 38, comprising a locking assembly 107 operably coupled between actuator button 106 and wheel drum 103 [locking device 107 [FIGS. 4-5]]. 
	m. Regarding claim 44, Catena in view of Chefetz teaches (references to Catena) the leash of claim 38, comprising a brake mechanism 108 operably coupled between actuator button 106 and wheel drum 103 [to lock the cable it will be sufficient to push the first lever 106 by the palm so that the nose 116 of the lever 106 operates on the lever 108 [0064]].
n. Regarding claim 45, Catena in view of Chefetz teaches (references to Catena) the leash of claim 38, wheel drum 103 comprising a spool region that spools a length of leash 122 during operation of the leash [From FIG. 4 you can see that the shell 101 contains inside a cable-winding roll 103 around which a cable or tape, not shown, will may be rolled up [0057]]. 
	o. Regarding claim 46, Catena in view of Chefetz teaches (references to Catena) the leash of claim 45, wheel drum 103 comprising a stop region [From FIG. 4 you can see that the shell 101 contains inside a cable-winding roll 103 around which a cable or tape, not shown, will may be rolled up [0057]] for stopping the leash at a desired length during operation of the leash [a locking position of the cable 103 wherein the cable is locked [0058]]. 
	p. Regarding claim 47, Catena in view of Chefetz teaches (references to Catena) the leash of claim 45, wheel drum 103 comprising a braking surface 119 to aid in controllably braking a rotation of the wheel drum during release of the leash [a locking position of the cable 103 wherein the cable is locked [0058; this position will correspond to the maximum rotation of the hook 115 which will engage one of the outer peripheral teeth 119 of the cable-winding roll 103 [0066]].
q. Regarding claim 48, Catena in view of Chefetz teaches (references to Catena) the leash of claim 45, wheel drum 103 comprising a spool region [From FIG. 4 you can see that the shell 101 contains inside a cable-winding roll 103 around which a cable or tape, not shown, will may be rolled up [0057]], a stop region [a locking position of the cable 103 wherein the cable is locked [0058]], and a braking region [this position will correspond to the maximum rotation of the hook 115 which will engage one of the outer peripheral teeth 119 of the cable-winding roll 103 [0066]].
r. Regarding claim 49, Catena in view of Chefetz teaches (references to Catena) the leash of claim 48 having the actuator button and wheel drum 103. Catena does not specifically teach a gear assembly operably coupled between the actuator button and the wheel drum. Another embodiment of Catena teaches a gear assembly 13, 14 operably coupled between the actuator button and wheel drum 3 [a cogwheel gear (13, 14) wherein a cogwheel is located on said cablewinding roll (3), claim 13; rotation by a mechanical transmission, represented, in a preferred but not exclusive way, by cogwheels 13, 14 arranged on the cable-winding roll 3 [0084] FIGS. 21-22] for the purpose of providing a mechanical transmission arranged on the wheel drum for facilitating rotation of the drum and leash.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena in view of Chefetz to include a gear assembly operably coupled between the actuator button and wheel drum as taught by Catena because doing so would have provided a mechanical transmission arranged on the wheel drum for facilitating rotation of the drum and leash.  
s. Regarding claim 50, Catena in view of Chefetz teaches (references to Catena) the leash of claim 49, where gear assembly 13, 14 aids in controllably moving the leash between one or more of a release mode, a braking mode, a stop mode, and a retractable mode of operation based on an actuation position of the actuator button [a cogwheel gear (13, 14) wherein a cogwheel is located on said cablewinding roll (3), claim 13; rotation by a mechanical transmission, represented, in a preferred but not exclusive way, by cogwheels 13, 14 arranged on the cable-winding roll 3 [0084] FIGS. 21-22; cable-winding roll 3 is locked in the actual position and cannot let the cable 6 come out under the pulling action of the animal [0090]].
t. Regarding claim 51, Catena in view of Chefetz teaches (references to Catena) the retractable leash of claim 38, where actuation of actuator button causes braking of the wheel drum [handle 102 houses locking/unlocking means of the roll [0058]]; lever 106 has a first end 112 fulcred on a pin 113 fixed in the handle 102 to rotate therearound as a result of a pressure exerted through the palm [0063]]. Catena in view of Chefetz teaches (references to Chefetz) the retractable leash of claim 38, where actuation of actuator button 122 [gentle stop trigger 122 [0032]] causes braking of the wheel drum 200 to slow extension of the leash [FIG. 10 is a perspective view of a gentle braking member 400 cooperating with the gentle stop trigger 122 of FIG. 7, for causing gentle braking for the retractable leash 100 of FIG. 1. [0047]; the consumer simply squeezes the gentle stop trigger 122 and the dog or pet will feel resistance and slowly or gradually come to a stop. The consumer can apply a little pressure or can apply a lot of pressure to the gentle stop trigger 122, to stop the dog or pet slowly or quickly [0034]].
u. Regarding claim 52, Catena in view of Chefetz teaches (references to Catena) the leash of claim 38, where actuation of the actuator button includes squeezing the leash handle [handle 102 houses locking/unlocking means of the roll [0058]]; lever 106 has a first end 112 fulcred on a pin 113 fixed in the handle 102 to rotate therearound as a result of a pressure exerted through the palm [0063]]. Catena in view of Chefetz teaches (references to Chefetz) the leash of claim 38, where an amount of braking of leash 100 is proportional to the amount the handle is squeezed [brakes allow a user to squeeze a trigger lightly or more aggressively to slow and stop a dog’s movement [0030]].
v. Regarding claim 53, Catena in view of Chefetz teaches (references to Catena) the retractable leash of claim 38, where actuation of actuation button 106 causes locking and unlocking of the leash [handle 102 houses locking/unlocking means of the roll [0058]]; lever 106 has a first end 112 fulcred on a pin 113 fixed in the handle 102 to rotate therearound as a result of a pressure exerted through the palm [0063]]. Catena in view of Chefetz teaches (references to Chefetz) the retractable leash of claim 38, where actuation of actuation button in the second actuation range causes locking of the leash [brakes allow a user to squeeze a trigger lightly or more aggressively to slow and stop a dog’s movement [0030]; The consumer may ultimately clamp down on the trigger to clamp the pads to the reel instantly for an aggressive stop if needed [0030]].
w. Regarding claim 54, Catena teaches a retractable leash system comprising a leash body 101 and a handle 102 having a palm region [a control mechanism operated through the palm of the hand [0058]]; a wheel drum 103 located within the leash body including where the leash spools within the leash body about the wheel drum [From FIG. 4 you can see that the shell 101 contains inside a cable-winding roll 103 around which a cable or tape, not shown, will may be rolled up [0057]], the handle operably connected to the wheel drum 103 [handle 102 houses locking/unlocking means of the roll [0058]]; and a leash actuator 106 located within the palm region [a control mechanism operated through the palm of the hand to move from an unlocking position in which the roll 103 is free to rotate to allow the unrolling and the winding of the cable, respectively as a result of the pulling action of the animal and of the recall effect of the spiral spring 105, and a locking position of the cable 103 wherein the cable is locked [0058]].
Catena does not specifically teach a gear assembly operably positioned between the leash actuator and the wheel drum, where activation of the leash actuator operates to move the leash between one or more modes of operation via the gear assembly at least two of a leash release mode, a leash brake mode, a leash stop mode, and a leash retract mode. Another embodiment of Catena teaches gear assembly 13, 14 operably positioned between the leash actuator and wheel drum 3 where activation of the leash actuator operates to move the leash between one or more modes of operation via the gear assembly at least two of a leash release mode, a leash brake mode, a leash stop mode, and a leash retract mode [a cogwheel gear (13, 14) wherein a cogwheel is located on said cablewinding roll (3), claim 13; rotation by a mechanical transmission, represented, in a preferred but not exclusive way, by cogwheels 13, 14 arranged on the cable-winding roll 3 [0084] FIGS. 21-22] for the purpose of providing a mechanical transmission arranged on the wheel drum for facilitating rotation of the drum and leash.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena to include a gear assembly operably positioned between the leash actuator and the wheel drum, where activation of the leash actuator operates to move the leash between one or more modes of operation via the gear assembly as taught by Catena because doing so would have provided a mechanical transmission arranged on the wheel drum for facilitating rotation of the drum and leash.
Catena does not specifically teach where actuation of the leash actuator in a first actuation range operates the leash in the leash brake mode, and actuation of the leash actuator in a second actuation range operations the leash in at least on the leash release mode and the leash stop mode. Chefetz teaches where actuation of the leash actuator 122 [gentle stop trigger 122 [0032]] in a first actuation range operates the leash in the leash brake mode, and actuation of the leash actuator in a second actuation range operations the leash in at least on the leash release mode and the leash stop mode [brakes allow a user to squeeze a trigger lightly or more aggressively to slow and stop a dog’s movement [0030]; the consumer simply squeezes the gentle stop trigger 122 and the dog or pet will feel resistance and slowly or gradually come to a stop. The consumer can apply a little pressure or can apply a lot of pressure to the gentle stop trigger 122, to stop the dog or pet slowly or quickly [0034]; The consumer may ultimately clamp down on the trigger to clamp the pads to the reel instantly for an aggressive stop if needed [0030]] for the purpose of providing a gentle brake to allow the user to slow and stop the dog's movement without the sudden jerk of traditional retractable leashes reducing likelihood of a dog/pet injury in neck region and of human injury in a hand, arm and shoulder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena to include where actuation of the leash actuator in a first actuation range operates the leash in the leash brake mode, and actuation of the leash actuator in a second actuation range operations the leash in at least on the leash release mode and the leash stop mode as taught by Chefetz because doing so would have provided a gentle brake to allow the user to slow and stop the dog's movement without the sudden jerk of traditional retractable leashes reducing likelihood of a dog/pet injury in neck region and of human injury in a hand, arm and shoulder.
x. Regarding claim 56, Catena in view of Chefetz teaches (references to Catena) the retractable leash of claim 54 where leash actuator 106 comprises a compressible button located in the palm region [a control mechanism operated through the palm of the hand to move from an unlocking position in which the roll 103 is free to rotate to allow the unrolling and the winding of the cable, respectively as a result of the pulling action of the animal and of the recall effect of the spiral spring 105, and a locking position of the cable 103 wherein the cable is locked [0058]].
y. Regarding claim 57, Catena in view of Chefetz teaches (references to Catena) the leash of claim 54 having the palm region [a control mechanism operated through the palm of the hand to move from an unlocking position in which the roll 103 is free to rotate to allow the unrolling and the winding of the cable, respectively as a result of the pulling action of the animal and of the recall effect of the spiral spring 105, and a locking position of the cable 103 wherein the cable is locked [0058]]. Catena in view of Chefetz teaches (references to Chefetz) an additional leash button 120 operably positioned outside of the palm region [FIG. 2 is a top elevational side view of the retractable leash 100 of FIG. 1. This view shows the brake lock button 120, and the top portion of the handle 110 [0037], FIGS. 1-2].  
z. Regarding claim 58, Catena in view of Chefetz teaches (references to Chefetz) the leash of claim 57 where additional leash button 120 is a thumb button extending from a top of the leash body [FIG. 2 is a top elevational side view of the retractable leash 100 of FIG. 1. This view shows the brake lock button 120, and the top portion of the handle 110 [0037]].

4. 	Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Catena (US Patent Publication 2019/0082658) in view of Chefetz (US Patent Publication 2010/0107992) as applied to claim 38 above, and further in view of O’Brien et al. (US Patent Publication 2014/0238314). 
a. Regarding claim 41, Catena in view of Chefetz teaches (references to Catena) the leash of claim 38, where actuator button 106 extends through the housing on a surface of the palm region [FIGS. 1-4]. Catena in view of Chefetz does not specifically teach the actuator button extends through the housing on an interior surface of the palm region. O’Brien teaches actuator button 114 extends through the housing on an interior surface of the palm region [user may lock/unlock the position of the retractable leashes 302 and 304 by squeezing the lever 114 [0108] FIGS. 13-15] for the purpose of providing a retractable leash with a lever that extends through the housing on an interior surface of the palm region so a user may lock and unlock the leash by squeezing the lever with the fingers for more precise control of the pressure applied to the lever.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Catena in view of Chefetz to include an actuator button that extends through the housing on an interior surface of the palm region as taught by O’Brien because doing so would have provided a retractable leash with a lever that extends through the housing on an interior surface of the palm region so a user may lock and unlock the leash by squeezing the  lever with the fingers for more precise control of the pressure applied to the lever.


Response to Arguments
5.	Applicant’s arguments from the response filed on 09/01/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 09/01/2022, see page 8, with respect to the rejection of claims 30 and 38 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Chefetz (US Patent Publication 2010/0107992).
	b. Applicants arguments in the reply filed on 09/01/2022, see page 9, with respect to the rejection of claim 54 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Chefetz (US Patent Publication 2010/0107992).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Ryan Larsen whose telephone number is (313)446-6578.  The examiner can normally be reached on Monday-Thursday;8am-4pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643